Citation Nr: 0511852	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability, claimed as paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for a psychiatric disability, claimed as paranoid 
schizophrenia.  He responded by filing a September 2003 
Notice of Disagreement, and was sent a November 2003 
Statement of the Case by the RO.  He then filed a March 2004 
VA Form 9, perfecting his appeal of this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to veteran's April 2003 claim to reopen, he was 
awarded Social Security Disability benefits based on his 
claimed psychiatric disability.  However, the medical records 
associated with his Social Security claim have not been 
obtained by VA.  VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
These efforts include obtaining pertinent federal government 
records when such records are made known to VA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In the 
present case, the records associated with the veteran's 
Social Security Disability claim must be obtained prior to 
any final adjudication of his pending VA claim.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

1.	The RO should contact the Social 
Security Administration and request 
medical records related to the veteran's 
claim for Social Security Disability 
benefits.  If no such records are 
available, that fact should be noted for 
the record.  

2.	Thereafter, the RO must review any 
additional evidence added to the record 
subsequent to the most recent 
Supplemental Statement of the Case, and 
reconsider the veteran's pending 
application to reopen his service 
connection claim for a psychiatric 
disability in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


